DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed November 18, 2019.  Claims 1-20 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 28, 2019 is in partial compliance with the provisions of 37 CFT 1.97.  It is noted that a copy of Chinese Publication No. CN106940933 has not been provided.  Accordingly, the information disclosure statement is being considered, to the extent possible, by the examiner.

Claim Objections
Claims 4, 12 and 18 recite “the request change” but in other claims simply recite “the request”.  Correction is required to select a single means for referencing a previously introduced claim element.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because…

Claims 1, 9 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to Abstract Idea without significantly more. The claims recite determining position data, determining reaction value, associating the reaction value and estimating a cost of a positional change, which comprises a mental process since it can be performed in the mind or by hand through known calculation processes.  These judicial exceptions are not integrated into a practical application because the resulting cost is not used in any manner. The recitation of generic computer structure does not elevate the claim beyond an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims fail to modify a component such that the component operates in a different manner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “causal” in claims 1, 9 and 15 is a relative term which renders the claims indefinite. The term “causal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The terms “similar” and “similarity” in claims 1, 9 and 15 is a relative term which renders the claims indefinite. The terms “similar” and “similarity” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 1, 9 and 15 recite the limitation "the time of the request".  There is insufficient antecedent basis for this limitation in the claims.

Claims 1, 7, 9 and 15 recite the limitation “the volume”; however, since “volume” was previously introduced twice, it is unclear which “volume” is being referenced.



The term “non-essential” in claims 2, 4-6, 10, 12-14, 16 and 18-20 is a relative term which renders the claims indefinite. The term “non-essential” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The term “most likely” in claims 3, 11 and 17 is a relative term which renders the claims indefinite. The term “most likely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The term “benefits” in claims 6, 14 and 20 is a relative term which renders the claims indefinite. The term “benefits” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The term “purpose” in claims 6, 14 and 20 is a relative term which renders the claims indefinite. The term “purpose” is not defined by the claim, the specification does 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669